Case 3:19-cv-02313-TWR-DEB Document 50 Filed 03/02/21 PageID.407 Page 1 of 2




      Alan Gudino (SBN: 326738)
  1
      alan@kazlg.com
  2   KAZEROUNI LAW GROUP, APC
  3   2221 Camino Del Rio South, Suite 101
      San Diego, California 92108
  4   Telephone: (619) 233-7770
  5   Facsimile: (800) 520-5523

  6   Attorneys for Plaintiff
  7   Maria Silva

  8
                            UNITED STATES DISTRICT COURT
  9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA SILVA,                                   Case No. 3:19-cv-02313-TWR-DEB
12
                          Plaintiff,                 JOINT NOTICE OF SETTLEMENT
13
14                 v.

15    YGRENE ENERGY FUND, INC. et al.,
16
                          Defendants.
17
18
19          NOTICE IS HEREBY GIVEN that this case has been settled between Plaintiff
20    Maria Silva and Defendants Ygrene Energy Fund, Inc., Ygrene Energy Fund, LLC,
21    and Sun Coast Remodelers, Inc. The parties expect to file a joint motion for dismissal
22    of this action in its entirety with prejudice within 60 days, unless a motion for good
23    faith settlement order is required to confirm the settlement between Sun Coast
24    Remodelers, Inc., and Plaintiff, in which case the settlement between Sun Coast
25    Remodelers, Inc., and Plaintiff will be conditioned on an order from the court granting
26    such motion. The parties request that all pending dates and filing requirements be
27    vacated and that the Court set a deadline on or after April 27, 2021 to file a joint
28    motion for dismissal or motion for good faith settlement if it becomes necessary.
                                                   -1-
                                       JOINT NOTICE OF SETTLEMENT
Case 3:19-cv-02313-TWR-DEB Document 50 Filed 03/02/21 PageID.408 Page 2 of 2




                                                   Respectfully submitted,
  1
  2   Date: March 2, 2021                          KAZEROUNI LAW GROUP, APC
  3
                                                   By: s/ Alan Gudino
  4                                                      Alan Gudino, Esq.
  5                                                      Attorneys for Plaintiff
                                                         Maria Silva
  6
  7   Date: March 2, 2021                          MILLER BARONDESS, LLP

  8                                                By: s/ Daniel Paluch
  9                                                      Daniel Paluch, Esq.
                                                         Attorneys for Defendants
10                                                       Ygrene Energy Fund, Inc. and
11                                                       Ygrene Energy Fund, LLC

12    Date: March 2, 2021                          YALE & BAUMGARTEN, LLP
13
                                                   By: s/ David W. Baumgarten
14                                                       David W. Baumgarten, Esq.
15                                                       Attorneys for Defendant Sun
                                                         Coast Remodelers, Inc.
16
17                            SIGNATURE CERTIFICATION
18          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
19    Policies and Procedures Manual, I hereby certify that the content of this document is
20    acceptable to counsel for Defendants and that they have authorized me to affix their
21    electronic signatures to this document.
22
23    Date: March 2, 2021                          KAZEROUNI LAW GROUP, APC
24
                                                   By: s/ Alan Gudino
25                                                       Alan Gudino, Esq.
26                                                       Attorneys for Plaintiff

27
28
                                               -2-
                                   JOINT NOTICE OF SETTLEMENT
